J-A19024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 L.I.                                      :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 T.I.                                      :
                                           :
                     Appellant             :   No. 925 EDA 2020

             Appeal from the Order Entered February 14, 2020
   In the Court of Common Pleas of Chester County Domestic Relations at
                        No(s): No. 2019-12303-PF


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED OCTOBER 16, 2020

        T.I. (“Husband”) appeals the order granting the Protection from Abuse

(“PFA”) petition filed by L.I. (“Wife”). We affirm.

        Wife filed a PFA petition on December 9, 2019, on behalf of herself and

her and Husband’s infant child. Wife alleged in a handwritten statement

attached to her petition that “my husband threatened to murder me on

Thanksgiving (Nov. 28, 2019) if I were to bring to light his abusive behavior.”

See Petition, Attached Statement. Wife hid Husband’s gun while he was out

of the house. Husband found the gun when he returned, and Wife fled the

home with their child. She also alleged that in late September 2019, as she

was bathing their child, Husband, who was “heavily intoxicated,” “cornered us

in the bathroom not allowing us to move while I held my wet baby after a bath

and threatening to take the baby from the house.” Id. Wife stated, “I fear for
J-A19024-20



my life and the life of my child.” Id. The trial court granted a temporary PFA

and scheduled a hearing.

      At the hearing, Wife testified that the incident on Thanksgiving had

prompted her to file the petition, and that Husband’s exact words were “he

would fucking murder me while I was nursing my son in bed next to him . . .”

N.T., PFA Hearing, 2/13/20, at 4. She said the incident occurred at

approximately 5:00 a.m. and that Husband made the threat because “[h]e

was angry that I was contacting his parents for help with the situation.” Id.

at 6. Wife said that she replied that she would stop contacting his parents

when she got the help she needed, at which point Husband threatened to

murder her. Id. at 4.

      Regarding the bathing incident, Wife testified that as she was bathing

their child, Husband “said I was going to get too much water in [child’s] mouth

and that I was hurting him,” so she took the child into another bathroom. Id.

at 8. She testified that Husband then “cornered me in that bathroom and told

me he was going to take my son away.” Id. Wife testified that Husband did

not physically abuse her, but that “it was physical intimidation. . . .” Id.

However, she also testified that she believed that Husband would “inflict bodily

harm” against her, and had made threats against her and their child both

when he was intoxicated and when he was sober. Id. at 10-11. Wife testified

that she filed a police report Thanksgiving night, after Husband and his parents

had left the home. Id. She filed the PFA petition the following Monday. Id. at

12.

                                     -2-
J-A19024-20



      Husband testified that he did not threaten to murder Wife on

Thanksgiving. Id. at 47, 48. He also testified that he informed Wife on

December 6, 2019, that if they could not work something out, he would file

for custody of child. Id. at 56, 57. He also testified that that same day, Wife

threatened him via text message that if she found out he was at a particular

restaurant, “you’ll see what happens.” Id. at 58. Husband testified that he

has never been “physically violent” toward Wife or child. Id. at 60. Regarding

the bath incident, Husband testified that “[Wife] poured a large portion of

water down [child’s] throat by accident. . . . I grabbed him out of the tub

because I thought he was choking.” Id.

      At the close of the hearing, the trial court issued a permanent PFA order.

It explained that it did not find Husband’s testimony credible and that Wife’s

testimony established that she was in “reasonable fear personally of being in

bodily harm”:

         I thought [Husband’s] own testimony . . . was less
         forthcoming than total credibility would require. And I think
         it shows pretty much a lack of insight as to how he may be
         perceived with regard to what the reality is by his wife.

         And I think there’s enough here for [Wife] to have a
         reasonable fear personally of being in bodily harm. So I’m
         going to grant the order restricted to the plaintiff.
Id. at 102.

      Husband timely appealed and raises the following issues:

         I.     Whether the trial court erred and/or abused its
                discretion by entering a three-year Protection from
                Abuse Order because it concluded there was enough


                                     -3-
J-A19024-20


                evidence for [Wife] to have "a reasonable fear
                personally of being in bodily harm" when the standard
                is whether the [Wife] was placed in "reasonable fear
                of imminent serious bodily injury."

         II.    Whether the trial court erred and/or abused its
                discretion by entering a three-year Protection from
                Abuse Order when there was insufficient evidence of
                record to support the same, including insufficient
                evidence to support a finding that [Wife] was placed
                in reasonable fear of imminent serious bodily injury.

         III.   Whether the trial court erred and/or abused its
                discretion by finding that [Wife] was unable to leave
                the parties' bedroom after the alleged threat was
                made because she was recovering from a C-section.

         IV.    Whether the trial court erred and/or abused its
                discretion by finding that [Husband] was consuming
                alcohol on the day he purportedly made the threat and
                that the same playing into the reasonableness of
                [Wife’s] alleged fear.

         V.     Whether the trial court erred and abused its discretion
                by finding [Wife’s] testimony credible and [Husband’s]
                testimony not credible.

Husband’s Br. at 4-5 (suggested answers omitted).

      Husband’s first two issues are related. He first challenges the standard

the trial court applied to the PFA petition. Husband maintains the trial court

should have determined whether Wife had a “reasonable fear of imminent

serious bodily injury,” rather than “reasonable fear personally of being in

bodily harm.” Id. (quoting N.T., PFA Hearing, 2/13/20, at 102) (emphasis

added). He then argues that the evidence was insufficient to meet the proper

standard.




                                      -4-
J-A19024-20



      “In the context of a PFA order, we review the trial court’s legal

conclusions for an error of law or abuse of discretion.” Hood-O'Hara v. Wills,

873 A.2d 757, 759 (Pa.Super. 2005). An abuse of discretion exists where there

is not “merely an error of judgment, but where the judgment is manifestly

unreasonable or where the law is not applied or where the record shows that

the action is a result of partiality, prejudice, bias or ill will.” Mescanti v.

Mescanti, 956 A.2d 1017, 1019 (Pa.Super. 2008) (quoting Custer v.

Cochran, 933 A.2d 1050, 1053-43 (Pa.Super. 2007) (en banc)).

      A plaintiff seeking a PFA order bears the burden of proving abuse by a

preponderance of the evidence. 23 Pa.C.S.A. § 6107(a). On appellate review

of the grant of a PFA order, “we view the evidence in the light most favorable

to the petitioner and grant [her] the benefit of all reasonable inferences

derived therefrom.” D.H. v. B.O., 734 A.2d 409, 410 (Pa.Super. 1999).

      The PFA Act defines “abuse” in multiple ways, two of which are relevant

here. “Abuse” includes the following acts between family members: “[p]lacing

another in reasonable fear of imminent serious bodily injury” and “[k]nowingly

engaging in a course of conduct or repeatedly committing acts toward another

person, including following the person, without proper authority, under

circumstances which place the person in reasonable fear of bodily injury.” 23

Pa.C.S.A. § 6102(a)(2) and (a)(5).

      While Husband is correct that the first definition requires a “reasonable

fear of imminent serious bodily injury,” the second definition contains the




                                     -5-
J-A19024-20



language the trial court referenced: “reasonable fear of bodily injury.” 23

Pa.C.S.A. § 6102(a)(5). Husband’s first issue fails.

      In his second issue, Husband alleges that the trial court erred in granting

the PFA petition because the evidence was insufficient to prove that Wife was

in reasonable fear of “imminent serious bodily injury.” We disagree.

      Husband’s highly specific threat at 5:00 a.m. to murder Wife in bed next

to him as she nursed their child was sufficient to establish that Wife had a

reasonable fear of imminent serious bodily injury. Furthermore, as we have

explained, Husband references only one of the PFA Act’s definitions of “abuse.”

The Act also defines “abuse” as a course of conduct or repeated acts that

“place the person in reasonable fear of bodily injury,” which the evidence here

was sufficient to prove. 23 Pa.C.S.A. § 6102(a)(5). Wife testified not only

about Husband’s threat to murder her but also about his general behavior,

including berating her and physically intimidating her, and cornering her

during the bathing incident. Id. Viewed in the light most favorable to Wife and

giving deference to the trial court’s credibility determinations, we discern no

abuse of discretion. See R.G. v. T.D., 672 A.2d 341, 342-43 (Pa.Super. 1996)

(concluding evidence was sufficient under Section 6102(a)(5) where boyfriend

made repeated calls to victim and left a message stating, “You’re not

answering me, you’ll die.”).

      Husband’s third issue maintains that the trial court’s statements during

the hearing evince a belief that Wife did not leave the house on Thanksgiving

because she was recovering from a caesarian section. Even if the court

                                      -6-
J-A19024-20



misapprehended the testimony in this regard, the error was harmless. The

trial court did not cite her recovery from the caesarian section in support of

the PFA petition, and the remaining evidence, without consideration of her

recovery, supported the granting of the petition.

      In his fourth and fifth issues, Husband challenges the trial court’s

credibility findings. He contends that the trial court erroneously found as a

fact that he had been drinking at the time he made the murder threat and

that his drinking supported a finding that Wife’s fear was reasonable. In his

final issue, Husband explicitly challenges the trial court’s finding that Wife’s

testimony was credible and that his testimony was not.

      These arguments lack merit. Such matters of credibility and weight of

testimony are for the trial court, not this Court. See K.B. v. Tinsley, 208 A.3d
123, 129 (Pa.Super. 2019). Moreover, the court did not make a finding that

Husband had been drinking when he made the murder threat on Thanksgiving.

Rather, the court credited Wife’s testimony that Husband drinks often and, in

that context, it made the commonsense finding that Husband’s behavior could

easily turn violent, such that Wife’s fear was reasonable.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/16/20

                                     -7-